                                          May 18, 2020




The Honorable Paula Xinis
United States District Court for the District of Maryland
6500 Cherrywood Lane
Greenbelt, Maryland 20770


               Re: Keith Seth v. Mary Lou McDonough,
               Case No.: 20-cv—PX 1028

Dear Judge Xinis:

        Pursuant to the Letter Order dated May 12, 2020, Defendant Mary Lou McDonough
submits her argument regarding the applicability of the Prison Litigation Reform Act to
Plaintiffs’ claims and request for relief.
       Plaintiffs’ assert two claims of violation of 42 U.S.C. § 1983 – Eighth and Fourteenth
Amendment (Count I – insufficient response to COVID-19), violation of 42 U.S.C. § 1983 –
over detention (Count II); and request for writ of habeas corpus pursuant to 28 U.S.C. §
2241.
        The Prison Litigation Reform Act (PLRA), 42 U.S.C. § 1997e(a) provides: “No
action shall be brought with respect to prison conditions under section 1983 of this title, or
any other Federal Law, by a prisoner confined in any jail, prison, or other correctional
facility until such administrative remedies as are available are exhausted.” This compulsory
language signifies that a court may not excuse a failure to exhaust, even to take “special
circumstances” into account. Thus, mandatory exhaustion statutes like the PLRA establish
mandatory exhaustion regimes, foreclosing judicial discretion. McNeil v. United States, 508
U.S. 106, 113 S.Ct. 1980, 124 L.Ed.2d 21. Repeatedly, the United States Supreme Court
rejected every attempt to deviate from the PLRA’s textual mandate. See Booth v. Churner,
532 U.S. 731, 121 S.Ct. 1819, 149 L.Ed.2d 958; Porter v. Nussle, 534 U.S. 516, 122 S.Ct. 983,
152 L.Ed.2d 12; Woodford v. Ngo, 548 U.S. 81, 126 S.Ct. 2378, 165 L.Ed.2d 368. Thus even
during this pandemic, PLRA requirement that a prisoner must exhaust administrative
remedies may not be excused, as long as, administrative remedies are available to prisoners.
42 U.S.C §1997(a); Swain v. Junior, 2020 WL 2161317 (11th Cir. May 5, 2020). Since
PLRA’s requirement to exhaust administrative remedies is an affirmative defense and not a
pleading requirement, the determination of a prisoner’s exhaustion of administrative
remedies is a relevant inquiry in the determination of the entitlement to a preliminary
injunction because the preliminary injunction stage and trial share the same burdens. Id.
citing Jones v. Bock, 549 U.S. 199, 216, 127 S.Ct. 910, 166 L.Ed.2d 798 (2007); Gonzales v. O
Centro Espirita Beneficente Uniao do Vegetal, 546 U.S. 418, 126 S.Ct. 1211, 163 L.Ed.2d 1017
(2006).
        Applied to the present, Plaintiffs’ claims in Counts I and II squarely fall within the
review of PLRA. These claims are pursuant to Section 42 U.S.C. §1983 and set forth
allegations of fact to support a claim regarding the jail conditions during the COVID 19
pandemic as they specifically relate to procedures implemented to prevent/control the
spread of COVID 19 within the jail and over detention. The finally claim seeking habeas
corpus relief is also premised on the jail conditions during the pandemic. Thus, all of
Plaintiffs’ claims are subject to PLRA requirement that administrative remedies be
exhausted prior to filing suit.
        The Fourth Circuit has held that “an administrative remedy is not considered to have
been available if a prisoner, through no fault of his own, was prevented from availing
himself of [the administrative remedy].” Moore v. Bennette, 517 F.3d 717, 725 (4th Cir.2008).
Thus, relevant inquiry is whether the jail’s formal grievance procedure was “available” to
the Plaintiff or whether Plaintiff was prevented from obtaining access to the jail’s grievance
process. Here, the record is void of any grievances filed during the relevant time period by
Plaintiff David Smith, the only remaining named Plaintiff in this matter. As evidenced by
the grievances filed by other inmates, emails and letters from inmate family members, and
the Inmate Handbook (ECF 37-4), the grievance procedure is available, but Plaintiff nor
John Does availed themselves of it. Moreover, Plaintiff nor the John Does make the
assertion that the grievance procedure was not available or that they had no knowledge of it.
Plaintiff David Smith and/or John Does must present facts that show that he was
prevented, through no fault of his own, from availing himself of the procedure. He cannot
sustain such a burden. Based on two isolated incidents, Dr. Franco-Paredes reports there is
no meaningful grievance procedure; however, there is no mention of the inmate handbook
where the procedure is outlined. Moreover, Dr. Franco-Paredes omits any discussion on
how he came to the conclusion. Nor does he attempt to reconcile those isolated incidents
with the grievances previously provided to this court. (ECF 37-4).
        Also, the grievances and letters from inmate family members evidences the
responsiveness of Defendant to inmates and family concerns. Prompt written responses and
medical attention was provided to inmates and family members. (ECF 37-4). The record
reflects that in response to the pandemic, the jail implemented procedures to safeguard the
health of inmates. Dr. Franco-Parades report also reflects Defendant’s willingness to
reassess procedures and implement new procedures to prevent the spread of COVID 19 in
the jail. More importantly, it must be noted that, at time of Dr. Franco-Parades inspection
of the jail, none of the interviewed inmates had any complaints regarding the conditions and
care received at the jail. Defendant’s transparency and openness also reflects Defendant’s
belief that this pandemic not only poses a health risk to inmates, but to correctional officers
as well.
       As the PLRA relates to Plaintiffs’ writ of habeas corpus relief, an inmate charged
with state criminal charges generally must exhaust state remedies prior to seeking habeas
corpus relief in federal court. See 28 U.S.C. §§ 2254(b)(1), (c). “This rule of comity reduces
friction between the state and federal court systems by avoiding the ‘unseem[liness]’ of a
federal district court’s overturning a state-court conviction without the state courts having
had an opportunity to correct the constitutional violation in the first instance.” Woodford v.
Ngo, 548 U.S. 81, 89, 126 S.Ct. 2378, 165 L.Ed.2d 368 (2006)(citing O’Sullivan v. Boerckel,
526 U.S. 838, 845, 119 S.Ct. 1728, 144 L.Ed.2d 1 (1999). Applied here, inmates detained at
the Prince George’s County Correctional Center are generally barred from obtaining federal
habeas relief unless the prisoner has properly presented his or her claims through one
“complete round of the State’s established appellate review process.” Id. Therefore, this
Court must determine whether the named Plaintiff exhausted his state remedies, but also
whether he properly exhausted those remedies....” Id., at 848, 119 S.Ct 1728.
       State remedies are deemed “exhausted” “when they are no longer available,
regardless of the reason for their unavailability.” Id.; Gray v. Netherland, 518 U.S. 152, 161,
116 S.Ct. 2074, 135 L.Ed.2d 457 (1996). Here, Plaintiff’s claim for habeas corpus relief is
premised on the claim that Defendant is illegally detaining individuals after a state court
judge ordered their release. In effect, Defendant is alleged to have violated a state court
order. Plaintiffs have failed to assert or present any evidence that the state court is
unavailable or incapable of providing Plaintiffs the relief they seek. In fact, publicly
available court information demonstrates that the district and circuit courts of Prince
George’s County are capable and available to hold hearings and grant the relief requested, if
warranted.

        For all of the above reasons, Defendant respectfully submits that the PLRA precludes
all of Plaintiffs’ claims for relief and must be dismissed.




                                                   Sincerely,



                                                   Andrew J. Murray
                                                   Deputy County Attorney

                                                   Shelley L. Johnson
                                                   Ann E. Koshy
                                                   Associate County Attorneys
